Dismissed and Memorandum Opinion filed May 26, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00423-CR
____________
 
RICARDO ROQUE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 906957
 

 
MEMORANDUM
OPINION
This is an attempted appeal from the denial of “Petitioner’s
Motion/Judicial Notice Declaring this Court is in Possession of Vital Evidence
Needed to Pursue Appeal.”  
Generally, an appellate court’s jurisdiction is limited to
consideration of an appeal by a criminal defendant from a final judgment of
conviction.  Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447
(1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.CFort Worth 1996, no pet.).  The
exceptions include:  (1) certain appeals while on deferred adjudication
community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex. Crim.
App. 1997); (2) appeals from the denial of a motion to reduce bond, Tex. R. App. P.  31.1; McKown,
915 S.W.2d at 161;  and (3) certain appeals from the denial of habeas corpus
relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown,
915 S.W.2d at 161.  
The denial of appellant’s motion does not result in a separate
and appealable order.  Because this appeal does not fall within the exceptions
to the general rule that an appeal may be taken only from a final judgment of
conviction, we have no jurisdiction. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges, Justices Seymore and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b).